IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEROY REED,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2265

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 13, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark Hulsey, III, Judge.

Leroy Reed, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and WINOKUR, JJ., CONCUR.